UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6129


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JIMMY PATTERSON, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:11-cr-00072-D-1)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Patterson, Jr., Appellant Pro Se. Joshua L. Rogers, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Patterson, Jr., appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

abuse of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing standard of review and outlining

steps for evaluating compassionate release motions). Accordingly, we deny as moot

Patterson’s motion for release pending his appeal, and we affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2